Per Curiam. This claim arises out of a criminal offense that occurred on July 11, 1974, at 3015 Marshall Street, Granite City, Illinois. Diane L. Swift, claimant, seeks compensation pursuant to the provisions of the "Crime Victims Compensation Act,” Ill. Rev. Stat., 1973, Ch. 70, par. 71, et seq. (hereafter referred to as "the Act’). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the claimant, Diane L. Swift, age 26, was a victim of a violent crime, as defined in §2(c) of the Act, to wit: "Aggravated Battery”, (Ill. Rev. Stat., 1973, Ch. 38, Par. 12-4). 2. That on July 11, 1974, claimant was stabbed by a juvenile when she discovered him inside her home. 3. That statements taken by the police investigators shortly after the crime was committed, present no evidence of any provocation by the decedent for the attack upon her by the juvenile. 4. That a further and more detailed summary of the facts and information considered by the Court is contained in the Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter, and the facts as reported therein are incorporated in this opinion by reference. 5. That the assailant, a minor, was charged with aggravated battery and robbery and was given one year of probation by the Madison County Circuit Court, Juvenile Division. 6. That the victim and the assailant were not related nor sharing the same household. 7. That the criminal offense was promptly reported to law enforcement officials, and claimant has fully cooperated with their requests for assistance. 8. That the claimant seeks compensation under the Act for pecuniary loss in the amount of $451.45, as follows: Hospital . $338.20 Doctor . . . . . .60.00 Medicine . . .28.25 Ambulance . . .25.00 9. That claimant does not claim any loss of income. 10. That this claimant is not entitled to nor has she received any benefits as a result of this criminal offense. 11. That the claimant did not provoke the incident. 12. That this Court must deduct the first $200 in pecuniary loss from any award that this claimant might be entitled to. It Is Hereby Ordered that the total sum of $251.45 (Two Hundred Fifty One Dollars And Forty Five Cents) be awarded claimant, Diane L. Swift, as a victim of a violent crime.